ORDER
PER CURIAM
ORDER.
The Court having considered and granted the petition for writ of certiorari and the conditional cross petition in the above entitled case, it is this 23rd day of November, 2011,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, summarily vacated, and the case is remanded to that Court for reconsideration in light of Denisyuk v. State, 422 Md. 462, 30 A.3d 914 (2011). Costs in this Court to be paid by the Respondent, and costs in the Court of Special Appeals to abide the result.